Case 1:19-cv-04890-TWP-DLP Document 30 Filed 06/05/20 Page 1 of 2 PageID #: 232




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 MIRACLE HURSTON,                          )
                                           )
                         Plaintiff,        )
                                           )
                      v.                   )                 Case No. 1:19-cv-04890-TWP-DLP
                                           )
 DOES I through X, ROE BUSINESS ENTITIES I )
 through X and PENN NATIONAL GAMING,       )
 INC. d/b/a HOLLYWOOD CASINO,              )
                                           )
                         Defendants.       )

                     ENTRY ON MOTION TO DISMISS (DKT. 14), AND
                      MOTION TO AMEND COMPLAINT (DKT. 17)

        This matter is before the Court on a Motion to Dismiss filed by Defendant Penn National

 Gaming, Inc. d/b/a Hollywood Casino ("Hollywood Casino"), (Dkt. 14). Also before the Court is

 a Motion to Amend Complaint and Amended Complaint, (Dkt. 17), filed by pro se Plaintiff

 Miracle Hurston ("Hurston"). On December 11, 2019, Hurston initiated this action by filing a

 Complaint, (Dkt. 1), which he promptly amended as a matter of right on January 21, 2020. (Dkt.

 5.) Thereafter, on March 30, 2020, Hollywood Casino moved for dismissal of the Amended

 Complaint, alleging that Hurston had failed to state a claim upon which relief can be granted.

        In response to the Motion to Dismiss, on April 17, 2020, Hurston filed a Motion to Amend

 his Complaint. Citing Federal Rule of Civil Procedure 15(a)(2), Hurston assert that a court should

 freely give leave to amend a complaint when justice so requires and states that he "wishes to

 address deficiencies of failing to state a claim upon which relief can be granted and would like to

 seek injunctive relief for the Title II of the Civil Rights act [sic] 42 U.S.C 2000a cause of action."

 (Dkt. 17.) He also wishes to remove the harassment, retaliation, and conspiracy causes of action

 and to add a 42 U.S.C. § 1981 cause of action to the Complaint. Id. The Court determines that
Case 1:19-cv-04890-TWP-DLP Document 30 Filed 06/05/20 Page 2 of 2 PageID #: 233




 justice requires that Hurston be allowed to amend his Complaint.

        For the reasons stated above, the Court GRANTS Hurston's Motion to Amend, Dkt. [17],

 and the Amended Complaint contained in Dkt. 17 is now the operative Complaint in this action.

 Hollywood Casino's Motion to Dismiss, Dkt. [14], is therefore DENIED as moot.

        A ruling on the subsequently filed Motion to Dismiss, (Dkt. 20) (which is now ripe for

 ruling), will issue in due course in a separate order. In addition, the Court will address Hurston's

 second Motion to Amend, (Dkt. 27), as well as Hollywood Casino's Motion to Stay Proceedings,

 (Dkt. 29).

        SO ORDERED.

 Date: 6/5/2020



 DISTRIBUTION:

 Miracle Hurston
 1812 Grand Avenue
 Middletown, Ohio 45044

 Catherine A. Breitweiser-Hurst
 JOHNSON & BELL, P.C.
 breitweiserhurstc@jbltd.com

 Edward W. Hearn
 JOHNSON & BELL, LTD. (Crown Point)
 hearne@jbltd.com




                                                  2
